Motion Granted and Abatement Order filed August 8, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00245-CV
                                   ____________

  THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER,
                        Appellant

                                         V.

LAURENCE BOLTON AND MICHAEL BOLTON, INDIVIDUALLY AND
    AS EXECUTORS OF THE ESTATE OF MARILYN BOLTON,
                  DECEASED, Appellees


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-10855

                                     ORDER

      On July 29, 2019, appellee Michael Bolton (appellee Laurence Bolton is said
to be deceased) filed an unopposed motion to abate this appeal. The motion states
the parties have reached a tentative settlement agreement and asks that the appeal be
abated. The motion is GRANTED.
       The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 7, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to reinstate or motion
dismiss the appeal. The court may reinstate the appeal on its own motion.



                                  PER CURIAM




                                         2